 374DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal73, Sheet MetalWorkersInternational Asso-ciation and SheetMetal WorkersInternationalAssociation,AFL-CIOandSafeAir, Inc. Case13-CB-1051726 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Employer 16 Febru-ary 1984 and an amended charge filed 6 March1984, the General Counsel of the National LaborRelations Board issued a complaint 21 March 1984against the Respondent Local and the RespondentInternational alleging that they have violated Sec-tion 8(b)(1)(A) of the National Labor RelationsAct.The complaint alleges that commencing about 30January 1984 the Respondents have established andmaintained a picket line at the Company's plant. Italso alleges that since about 30 January 1984 theRespondents have maintained a provision in theConstitution and Ritual of the Sheet Metal Work-ers International and affiliated unions which states:"No resignation shall be accepted if offered in an-ticipation of charges being preferred against him,during the pendency of any such charges or duringa strike or lockout." The complaint alleges that bymaintaining this provision the Respondents haveviolated Section 8(b)(l)(A).On 30 May 1984 the parties jointly moved theBoard to transfer the instant proceeding to theBoard, without benefit of a hearing before an ad-ministrative law judge, and submitted a proposedrecord consisting of the formal papers and the par-ties' stipulation of facts with attached exhibits. On7August 1984 the Associate Executive Secretary,by direction of the Board, issued an order grantingthe motion, approving the stipulation, and transfer-ring the proceeding to the Board. Thereafter, theGeneral Counsel and the Respondents filed briefs.On the entire record in the case, the Boardmakes the followingFINDINGS OF FACT1.JURISDICTIONThe Employer, an Illinois corporation, has beenengaged in the business of manufacturing fire andsmoke dampers for installation in duct work.During the past calendar or fiscal year, the Em-ployer, in the course and conduct of its businessoperations, has shipped goods and materials valuedin excess of $50,000 from its Chicago, Illinois plantto points located outside the State of Illinois.Wefind that the Employer is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act. We further find that the Respond-ents,Local 73, Sheet Metal Workers InternationalAssociation and Sheet Metal Workers InternationalAssociation,AFL-CIO are labor organizationswithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICEThe issue presented is whether the Respondentshave violated Section 8(b)(1)(A) by maintaining aprovision in the International's constitution whichstates: "No resignation shall be accepted if offeredin anticipation of charges being preferred againsthim, during the pendency of any such charges orduring a strike or lockout."A. FactsRespondentLocal 73, Sheet MetalWorkersInternationalAssociation, and the Employer wereparties to a series of collective-bargaining agree-ments, the most recent of which was effective from1January 1983 until 31 December 1983. Commenc-ing about 30 January 1984 the Respondents, Local73, Sheet Metal Workers International Associationand Sheet Metal Workers International Associa-tion,AFL-CIO, jointly and severally have estab-lished and maintained a picket line at the Compa-ny's Chicago, Illinois plant.Since 30 January 1984 the Respondents jointlyand severally have maintained a provision in article16, section 13 of their International Constitutionand Ritual pertaining to union membership whichstates: "No resignation shall be accepted if offeredin anticipation of charges being preferred againsthim, during the pendency of any such charges orduring a strike or lockout."B. Contentions of the PartiesThe General Counsel urges the Board to find aviolation relying on the Board's decision inMa-chinistsLocal 1414 (Neufeld Porsche-Audi), 270NLRB 1330 (1984). InNeufeld,the Board held that"any restrictions placed by a union on its members'right to resign . . . are unlawful." The Board thenfound that the respondent local violated Section8(b)(1)(A) by imposing a fine on an employee forreturning to work during the strike after he re-signed his membership in the union.The Respondents argue thatNeufeldand itsprogeny,MachinistsLocalLodge 1769 (DorseyTrailers), 271NLRB 911 (1984), are inapplicablehere because those cases involved the enforcementof provisions limiting resignations from union mem-bership by imposing a fine on resigning memberswhereas this case involves the mere maintenance ofprovisions limiting resignations. In addition, the274 NLRB No. 54 SHEET METAL WORKERSLOCAL73 (SAFE AIR)Respondents argue that the amended charge in thiscase adding the International as a party is barredby Section 10(b) of the Act because there is no evi-dence that the Respondent reaffirmed or lived upto the clause within the 6-month period precedingthe filing of the charges. SeeTeamsters Local 753(PureMilk Assn.),141NLRB 1237, 1241 (1963);ElectricalWorkers IBEW Local 6 (Chronicle Broad-casting),257 NLRB 573, 574-575 (1981).C. DiscussionWe agree with the General Counsel that the Re-spondents' maintenance of the provision restrictinga union member's right to resign violated Section8(b)(1)(A) of the Act. In doing so, we rely on ourdecision inNeufeldinwhich we held that "any re-strictions placed by a union on its members' rightto resign . . . are unlawful." We further held inDorseythat "a union may not lawfully restrict theright of its members to resign or otherwise refrainfrom protected Section 7 activities."We find it insignificant that there is no evidencehere that the provision restricting resignation wasenforced or that any fine was collected from unionmembers as inNeufeldandDorsey.The provisionhere is similar to the one inEngineers & ScientistsGuild (Lockheed-California),268 NLRB 311 (1983).InLockheed,we found that the mere maintenanceof a similar constitutional provision prohibitingwithdrawal from union membership during an au-thorized work stoppage restrained and coerced em-ployees from exercising their Section 7 rights be-cause employees who wanted to resign might havebeen discouraged from doing so by the constitu-tionalprovision.We find the same risk presenthere.We acknowledge that the majority of cases de-cided by the Board afterNeufeldinvolvedallega-tions of 8(b)(1)(A) violations arising in the contextof the imposition of fines against employees whoresigned their unionmemberships to cross thepicket lines. However, inNewspaper Guild Local 3(New York News), 271NLRB 1251 (1984), we spe-cifically found that the respondent violated Section8(b)(1)(A) by maintaining a provision in the consti-tution prohibiting resignations during a strike orlockout. Since the Respondents in this case havemaintained a similarly restrictive provision, we findthatby such conduct they violated Section8(b)(1)(A).Nor was our holding inNeufeldmeant to be lim-ited to restrictions on resignation during a strike orlockout.Rather,we pronounced clearly thatanyrestrictions on resignations from unions were in-valid, and that would include all of the periods ofrestriction set out in the Respondents' rule here.375Therefore, we find that the entire provision here asitpertains to restrictions on resignations is invalid.Our remedies inNeufeldand its progeny 1 haveordered the respondents to cease and desist frommaintaining the restrictions found invalid. Further,in these cases we have ordered the respondents toexpunge the provisions from the governing docu-ments.We shall do the same here.2We also find the limitations under Section 10(b)of the Act inapplicable in this situation. As dis-cussed above, the provision of the International'sconstitution is unlawful on its face because it re-stricts resignations. Therefore, the continued main-tenance or adherence to the clause constitutes anunfair labor practice continuing up to and evenafter the filing of the charge and the complaint.SeeSaxon Enterprises,supra;Prestige Bedding Co.,212 NLRB 690, 698 (1974).CONCLUSIONS OF LAW1.Safe Air, Inc., Chicago, Illinois, is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondents are labor organizationswithin the meaning of Section 2(5) of the Act.3.By maintaining in the International's constitu-tion the restriction-on-resignations provision setforth above, the Respondents restrained and co-erced employees in the exercise of the rights guar-anteed them by Section 7 of the Act, and therebyengaged in, and are engaging in, an unfair laborpractice within the meaning of Section 8(b)(1)(A)of the Act.4.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that, the Respondents have en-gaged in an unfair labor practice in violation ofSection 8(b)(1)(A) of the Act, we shall order thatthey cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct.We shall order that the Respondents expungefrom the Constitution and Ritual of the SheetMetalWorkers International Association and theirgoverning documents those portions of article 16,section 13, concerningmembershipwithdrawalIPainters Local 64 (Saxon Enterprises),273 NLRB 13 (1984);Bricklay-ers Local 17 (California Tile),271NLRB 1571 (1984),New York News,supra,Dorsey,supra2Consistentwith her position in fn 22 ofNeufeldand subsequentcases,Member Dennis would not order the Respondent Local to "ex-punge" a provision appearing in the International's constitution, but in-stead would order the Respondent Local to notify its members in writingthat it will not enforce the resignation restriction 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich state: "No resignation shall be accepted ifspondents to ensure that the notices are not altered,offered in anticipation of charges being preferreddefaced, or covered by any other material.againsthim, during the pendency of any such(c)Notify the Regional Director in writingcharges or during a strike or lockout."within 20 days from the date of this Order whatORDERThe National Labor Relations Board orders thatthe Respondents, Local 73, Sheet Metal WorkersInternational Association and Sheet Metal WorkersInternational Association, AFL-CIO, their officers,agents, and representatives, shall1.Cease and desist from(a)Maintaining in their governing documentsand constitution those portions of article 16, section13,of the constitution reading: "No resignationshallbe accepted if offered in anticipation ofcharges being preferred against him, during thependency of any such charges or during a strike orlockout."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Expunge from their governing documentsand constitution those portions of article 16, section13,of the constitution which restrict resignationsfrom the Union.(b) Post at their business offices and other placeswhere notices to their members are customarilyposted copies of the attached notice marked "Ap-pendix."3 Copies of the notice, on forms providedby the Regional Director for Region 13, afterbeing signed by the Respondents' authorized repre-sentative, shall be posted by the Respondents im-mediately upon receipt and maintained for 60 con-secutive days in conspicuous places including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Re-steps the Respondents has taken to comply.of the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain in our governing docu-ments and constitution those portions of article 16,section 13, of the constitution reading: "No resigna-tion shall be accepted if offered in anticipation ofcharges being preferred against him, during thependency of any such charges or during a strike orlockout."WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL expunge from our governing docu-ments and constitution those portions of article 16,section 13, of the constitution which restrict resig-nations from the Union.LOCAL 73, SHEET METAL WORKERSINTERNATIONALASSOCIATION ANDSHEET METAL WORKERS INTERNA-TIONAL ASSOCIATION, AFL-CIO3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "PostedPursuant to a Judgment